— Order of the Supreme Court, New York County (Scott, J.), entered June 23, 1982, which consolidated defendants’ motions for a change of venue and which granted said motions, directing that venue be changed from New York County to Suffolk County, unanimously reversed, insofar as appealed from, on the law and the facts, without costs, and the motion to change venue denied without prejudice to a motion based on proper grounds. Plaintiffs commenced this action to recover damages for personal injuries suffered when a soda bottle allegedly exploded injuring the right eye of the female plaintiff. The allegedly defective bottle of soda was bought in a supermarket in Suffolk County, and the plaintiff was injured in her home in Suffolk County. The plaintiffs commenced this suit in New York County based on the alleged residence of the defendant Supermarket General Corporation in New York County. This" defendant is a foreign corporation, which applied for authoriza*520tion to do business under section 1304 of the Business Corporation Law and stated that its corporate office is to be located in New York County. The defendants demanded a change of venue to Suffolk County. The court at Special Term concluded that none of the defendants maintained their principal offices in New York County. However, a licensed foreign corporation is deemed a resident of the county which its certificate, filed with the Secretary of State, lists as its office regardless of where its actual principal office is located. (Bailey v New York Racing Assn., 90 AD2d 710; General Precision v Ametek, Inc., 24 AD2d 757.) The defendants are therefore not entitled to have the venue in this action changed as a matter of right. However, this is not to imply that Suffolk County is an improper county. As a matter of discretion, the circumstances might warrant a change of venue. (Rodziewicz v Dorfgood Realty Co., 88 AD2d 565.) We do not reach. nor pass upon this question. Concur — Kupferman, J. P., Sullivan, Markewich, Lynch and Kassal, JJ.